Title: From George Washington to William Heath, 12 April 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 12th 1781
                        

                        I have received your several Letters of the 9th 10th
                            & 11th Instant.
                        It will be proper upon the general principle & practice, to Order an enquiry to be made into the
                            conduct of the Commanding Officer of the Guard, which escorted the Prisoners to Easton.
                        The discriptive Lists of the Recruits may be lodged with the Commanding Officers of Brigades, or the Dep.
                            Adjt Genl as you shall think best.
                        By recurring to the Order of the 3d of Septr and reflecting on the irregularities which will be produced by
                            having the Men of the Corps of Sappers and Miners borne on two different Muster Rolls; I think it will be the most
                            eligible to have the Pay Abstracts of the Men in question made up seperately agreeably to the Establishment, and
                            transmitted to the State of Massachusetts for settlement. Altho these Men are not continued in the Regts of Infantry, they
                            are notwithstanding considered as part of the quota, and are to be deducted from the number of Men to be raised by the
                            State.
                        I have received a Letter from Govr Clinton of the 8th respecting Capt. Simmons,
                            in which he demonstrates it to have been his intention that Simmons should have acted under Your direction, and that he
                            was liable to be removed whenever you thought it expedient, according to the spirit of the enclosed Order from him to Maj
                                r Spaulding. I am Dear Sir With great regard Your Most Obed. Servt
                        
                            Go: Washington
                        
                        
                            P.S. Doctor Cochran being sick; application should be made to Doctr McKnight of Fish-kill, in whose
                                hands the Stores are, for such a proportion of them as can be spared.
                        
                    